Citation Nr: 0412132	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the previously denied 
claim for service connection for a low back disability.  A 
June 2003 Supplemental Statement of the Case (SSOC) 
determined there was new and material evidence and reopened 
the claim, then denied service connection.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a videoconference hearing 
in September 2003.  The representative was at the RO in Waco, 
Texas, and the veteran was at the satellite office in El 
Paso, Texas. 


FINDINGS OF FACT

1.   In a December 1988 decision, the RO denied the veteran's 
claim for service connection for a low back disability and 
that decision was not appealed.

2.  The evidence submitted since the December 1988 RO denial 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's current low back disability, manifested by 
stenosis and degenerative disc disease, was not present in 
service or manifested for many years thereafter, and is not 
otherwise related to service.






CONCLUSIONS OF LAW

1. The December 1988 RO decision that denied the veteran's 
claim for service connection for a low back disability is 
final. 38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§3.160(d), 
20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §3.156(a) (2003). 

3.  The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In an April 2002 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
specifically advised the veteran that he needed to provide 
new and material evidence because he had a previous final 
denial for a claim for the same claimed disability.

The letter requested that the veteran complete, sign, and 
return "Authorization and Consent to Release Information to 
the Department of Veterans Affairs" forms for private 
medical records so that VA could obtain that information for 
him.  See Quartuccio, supra. 

The April 2002 letter that was provided to the veteran 
contains the "fourth element."   The letter specifically 
asks the veteran to tell VA of any additional information or 
evidence, and offers to assist in obtaining that information 
or evidence.  The veteran responded to the April 2002 letter 
in May 2002, stating "[he had] no additional evidence," and 
requesting the RO "continue with the processing of my 
claim."  See Pelegrini, supra.  

Moreover, the June 2002 Rating Decision, the October 2002 
Statement of the Case (SOC) and the June 2003 Supplemental 
Statement of the Case (SSOC) discuss in specificity the need 
for evidence to establish that the veteran's current back 
disability is related to his military service.  

In light of the foregoing, the Board finds that the April 
2002 letter, the June 2002 rating decision, the October 2002 
SOC, and the June 2003 SSOC comply with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, a substantially complete application was 
received in December 2001 and the VRO sent the veteran a 
letter in April 2002 advising him of his rights in the claims 
process and the evidence needed for his claim.  The initial 
unfavorable AOJ decision with respect to the veteran's claim 
came in June 2002, following the veteran's May 2002 
submission of additional evidence; the veteran's statement 
that he had no additional evidence to submit; and the 
veteran's request to continue with the processing of his 
claim.  Accordingly, the Board finds that the timing of the 
notice complies with the timing requirements of the law as 
found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.

Factual Background

At his videoconference hearing, the veteran said he injured 
his back in 1977 when he was moving metal lockers from a 
truck.

Service medical records reflect that the veteran reported 
injuring his back in September 1980 when he fell on a 
generator.  He continued to have pain in his posterior for 
several months afterwards.

At his March 1981 separation physical, the veteran reported 
that he had lower back pain and wore a back brace.  
Notwithstanding, the examining physician did not note or 
diagnose a back problem. 

In a November 1981 post-service medical examination at Fort 
Bliss, Texas, the veteran reported that he was in "good 
health.  No medications."  The examining physician noted 
that the veteran had reported recurrent lower back pain since 
an in-service lifting accident in 1978-79 and had never seen 
a physician about the problem.

An October 1988 x-ray report noted a slight loss of curvature 
which "may be compatible" with lumbar sprain.  The exam was 
otherwise unremarkable and the physician's impression was 
that the chest x-ray was within normal limits.

A November 1988 VA medical examination noted the veteran 
reported low back pain fairly consistently since he threw his 
back out while moving some wall lockers in service.  The 
examining physician's diagnosis was "Back condition not 
found at this time."

An October 1989 prescription form contains a statement from 
an orthopedic physician that the veteran was being treated 
for a back problem (ruptured disc) and had limited capability 
for work.

A September 1991 report from an orthopedic surgery group 
reflects that the veteran had a back injury and could not 
work for a week.

An April 2000 medical report from a chiropractor states that 
the veteran reported the onset of an injury to his back in 
January 2000 when he attempted to stand up straight after 
bending over to clean a bathtub.  The veteran stated he had 
not experienced prior symptoms similar to the current 
complaint and was symptom free at the time of the onset.  

A June 2000 Texas Workers' Compensation Commission Medical 
Report indicates that the veteran incurred an injury in 
January 2000 that was diagnosed as a lumbosacral sprain 
/strain and sciatic neuritis with severe low back and middle 
thoracic pain and swelling noted throughout the lumbar spine.

In an August 2000 report to an insurance carrier, an 
orthopedic surgeon states that the veteran suffered an injury 
while working in a housekeeping capacity in January 2000.  
Subsequent to the injury the veteran was under the care of a 
chiropractor and had physical therapy 3 times/week.  The 
physician declined to make a diagnosis absent an MRI to 
determine if there was a disc problem.

An MRI was done in September 2000.  The reporting physician 
noted lateral disc herniation at L3-4 and L4-5, diffuse disc 
bulge at L5-S1, mild multi-level stenosis, and mild multi-
level degenerative disc disease. 

An October 2000 consult report from a physician reflects that 
the veteran injured his back in January 2000 while cleaning a 
bathtub and that a September 2000 MRI showed degenerative 
disc disease of L3-4, L4-5 and L5-S1.  The physician's 
assessment was lumbar degenerative disk disease.

A November 2000 report of lower extremity evoked potentials 
(electroencephalographic measurement of pathways mediating 
somatic sensation from the peripheral cutaneous receptors to 
the primary cortex) reflects findings of slightly delayed 
responses that the physician examiner interpreted as 
suggestive evidence of lumbar radiculopathy.  

A February 2001 report from a chiropractor reflects that the 
veteran presented for a final permanent impairment 
examination and evaluation from a work related injury that 
occurred in January 2000.  The diagnosis was lumbar strain 
with associated multi-level disc herniation at L3-L4 and L4-
L5; complicated by mild, diffuse degenerative disc disease 
and spinal canal stenosis at L5-S1.

A February 2002 radiology consult report from the El Paso, 
Texas VA Clinic noted a marked narrowing of the L5-S1 
intervertebral disc space consistent with the presence of 
degenerative disc disease.

 A May 2002 "To Whom it May Concern" letter from a 
chiropractor provides an assessment performed on the veteran 
to determine his current signs and symptoms.  The examining 
chiropractor diagnosed chronic discogenic pain syndrome, 
lumbar, associated with sciatic neuritis; and degeneration of 
lumbar intervertebral discs with associated encroachment of 
L5-S1 nerve roots.


Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). Therefore, regardless of the RO's 
action, the Board must initially address the question of 
whether new and material evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

The evidence that must be considered in determining whether 
there is a basis for reopening a claim is that evidence added 
to the record since the last final denial.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be granted for disability resulting 
from a personal injury suffered, or a disease contracted, or 
aggravation of a preexisting injury suffered or a disease 
contracted while in the active military service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time is required.

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b). 

Analysis

The veteran initially filed a claim for service connection 
for a low back disability in August 1988.  The claim was 
denied in December 1988 and was not appealed.  Consequently, 
that claim is final and may not be reopened without new and 
material evidence.  The evidence available for consideration 
at the time of the denial included service medical records, 
the discharge medical examination, and a November 1988 VA 
medical examination.

The veteran submitted numerous medical records for treatment 
of his back subsequent to his discharge.  Those records must 
be considered with respect to the issue of continuity of 
symptoms after discharge.  However, at the time of the June 
2002 rating decision and the October 2002 SOC it was believed 
that most of the records submitted related to medical 
treatment of the veteran's spouse, and they were not 
considered.  It is now clear that all the records submitted 
relate to medical treatment of the veteran who has adopted 
the persona of a female and now uses his middle name rather 
than his first name.  This evidence, which primarily 
concerning treatment of the veteran's low back condition 
subsequent to December 1988 bears directly and substantially 
upon the specific matter under consideration; is neither 
cumulative nor redundant; and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim for service 
connection for a low back disability is properly reopened. 
38 C.F.R. § 3.156(a).  

The evidence indicates that the veteran hurt his back in 
service in 1977 or 1978 when he was moving some metal lockers 
from a truck, and in 1980 when he fell on a generator.  There 
is no evidence that either of these incidents resulted in 
chronic residual disability.  There was no notation or 
diagnoses of a back disability on the separation physical 
and, in a 1981 post-service physical examination, no low back 
disability was found by the examining physician and the 
veteran reported he was in good health.

A VA medical examination was conducted in 1988 in connection 
with the veteran's original claim.   The examining 
physician's diagnosis was "Back condition not found at this 
time" under diagnosis.  An x-ray report associated with that 
examination was unremarkable and within normal limits.  The 
x-rays showed no evidence of stenosis or disc disease.

The evidence indicates that the veteran had back problems in 
1989 and 1991 that affected his ability to work.  However, 
the evidence of record provides no details on those incidents 
and the 1989 notation that the veteran had a ruptured disc is 
inconsistent with all other evidence of record.

In January 2000, while working in a housekeeping capacity, 
the veteran incurred a lumbosacral sprain /strain and sciatic 
neuritis with severe low back and middle thoracic pain and 
swelling noted throughout the lumbar spine, when he attempted 
to stand up straight after bending over to clean a bathtub.  
Subsequent to the injury, the veteran was under the care of a 
chiropractor and had physical therapy 3 times / week.

Post-event medical reports from a variety of sources, VA and 
private, including x-rays, magnetic imaging and 
electroencephalograph, confirm that the veteran has stenosis 
and lumbar degenerative disc disease. 

In summary, the evidence does not show that a chronic low 
back disability was present in service or manifested for many 
years thereafter.  Rather, it shows two isolated events in 
service and no evidence of a low back disability at the time 
of discharge. Nor is there any evidence of a low back 
disability at a post-discharge physical 6 months after 
discharge, or at a VA medical examination 8 years later when 
the veteran filed his original claim.

Nor is there continuity of symptoms following discharge.  
There is no evidence the veteran experienced any back 
problems between 1981, when he was discharged, and 1988, when 
he received a VA medical examination in conjunction with his 
claim.  And, following back problems in 1989 and 1991, for 
which there are no details, there is no evidence the veteran 
experienced any back problems of any kind until a work 
related injury in January 2000, nearly two decades after 
service discharge. Moreover, the veteran stated that he had 
not experienced prior symptoms and was symptom free at the 
time of the onset of the back injury in January 2000. 
Further, the Board observes that the veteran has sought 
insurance benefits for his low back condition, which 
indicates that he believes that this disability is the 
residual of the January 2000 industrial injury, not the 
inservice episodes many years earlier.

The provisions regarding benefit of the doubt were 
considered, however, they were not applied, as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

As the evidence does not establish that a chronic low back 
disability was present in service or manifested for many 
years thereafter, and is otherwise related to service, the 
claim for service connection must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



